Case: 20-50010     Document: 00515927662         Page: 1     Date Filed: 07/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 7, 2021
                                  No. 20-50010
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   David Beall,

                                                           Plaintiff—Appellant,

                                       versus

   Sheri J. Talley, Medical Doctor; Sabra B. Hill, Registered Nurse;
   Keith W. Seidel, Nurse Practitioner; Claudia N. Alexander,
   Licensed Vocational Nurse; Catarina M. Quiroz, Licensed Vocational
   Nurse; Criselda B. Gochicoa, Registered Nurse,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 4:17-CV-33


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          David Beall, former Texas prisoner # 1729786, appeals the district
   court’s dismissal of his 42 U.S.C. § 1983 civil rights action against various


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50010      Document: 00515927662           Page: 2     Date Filed: 07/07/2021




                                     No. 20-50010


   prison and medical officials.      In his § 1983 suit, he asserted that the
   defendants were liable for damages because they allowed him to be exposed
   to tuberculosis at the Fort Stockton Unit and then failed to inform him of his
   positive tuberculosis test results or provide him with the necessary medical
   treatment while he was detained there.
          With respect to the six defendants summarily dismissed pursuant to
   28 U.S.C. § 1915A(b)(1) in the February 2017 order, Beall raises only a vague
   one-sentence argument about unnamed prison officials failing “to institute
   [a] system to prevent the spread of tuberculosis.” This is insufficient to brief
   a challenge to the § 1915A(b)(1) dismissal of his claims against these six
   defendants, and Beall has abandoned any such challenge he could have
   raised. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
          As respects the August 2018 order dismissing three defendants based
   on Beall’s failure to state a claim under Federal Rule of Civil Procedure
   12(b)(6), he fails to brief, and thereby abandons, any challenge to the district
   court’s conclusion that his claims against two of the defendants were barred
   on qualified immunity grounds. See Yohey, 985 F.2d at 224-25. Additionally,
   Beall fails to show that the district court erred in dismissing his claims against
   the third defendant for deliberate indifference to his serious medical needs
   based on its determination that Beall had failed to allege that the defendants
   were aware of his tuberculosis test results. His new factual allegation that
   these defendants knew that he had tuberculosis may not be considered for the
   first time in this appeal. See Theriot v. Parish of Jefferson, 185 F.3d 477, 491
   n.26 (5th Cir. 1999).
          Finally, Beall fails to address, and thereby abandons, any challenge to
   the district court’s December 2019 summary judgment dismissal of his
   claims against three defendants based on his failure to exhaust his
   administrative remedies, as required by 42 U.S.C. § 1997e(a). See Yohey, 985




                                           2
Case: 20-50010      Document: 00515927662          Page: 3    Date Filed: 07/07/2021




                                    No. 20-50010


   F.2d at 224-25. In light of the foregoing, the judgment of the district court is
   AFFIRMED.




                                          3